Citation Nr: 0325101	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  98-04 839A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend, B.H.


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to August 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1996 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Seattle, Washington.  The veteran 
subsequently moved and his claims folder was transferred to 
the RO located in St. Petersburg, Florida.

The veteran was afforded a hearing before a decision review 
officer in January 2003.  A transcript is of record.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns have been addressed.  

2.  The probative medical evidence does not sustain a 
diagnosis of PTSD according to DSM-IV diagnostic criteria.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
period of active duty.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the instant case, the veteran asserts that he has PTSD for 
which he is entitled service connection.



Duty to Notify and Assist

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran was notified that VA would make 
reasonable efforts to obtain such things as medical records, 
employment records, or records from government agencies via 
letter in May 2003.  He was further notified that he had to 
supply enough information so that requests could be made on 
his behalf and that ultimate responsibility for the 
submission of evidence remained with him.  He was also 
notified of the laws and regulations regarding the principles 
of service connection for PTSD via the February 1998 
Statement of the Case (SOC) and the June 1999 Supplemental 
Statement of the Case (SSOC).  The Board finds that VA's duty 
to notify has been satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The veteran was afforded VA examinations pertinent 
to his service connection March 1996, June 1996, and March 
1999.  See 38 C.F.R. § 3.159(c)(4) (2003).  The resulting 
reports have been obtained.  His service medical records, VA 
medical records, and identified private medical records have 
been obtained.  Additionally, his Social Security 
Administration (SSA) records have been associated with his 
claims folder.  He was afforded a hearing to offer testimony 
in March 2003 and a transcript is of record.  The veteran has 
not identified evidence not of record.  Therefore, the Board 
concludes that no further assistance to the veteran regarding 
development of evidence is required, and would be otherwise 
unproductive.  See 38 U.S.C.A. § 5103A(b)(3) (West 2002); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).



Legal Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Service connection for PTSD requires: 1) medical evidence 
diagnosing PTSD; 2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 3) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor.  38 C.F.R. § 3.304(f) (2003).  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f)(2003).

In the instant case, the veteran's August 1972 Report of 
Medical examination for separation reflects that the veteran 
was clinically evaluated as psychiatrically normal.

A November 1995 private medical record, signed by a medical 
doctor, contains an assessment of depression.

The March 1996 VA Social and Industrial Survey report 
reflects that the survey was conducted by a VA social worker.  
The report correctly does not contain a diagnosis portion as 
the social worker does not have the requisite educational 
background to render a medical diagnosis.

A March 1996 letter signed by a social worker from the 
Peninsula Community Mental Health Center contains a diagnosis 
of PTSD.  The Board finds this March 1996 letter to hold no 
probative value as to a diagnosis of PTSD as a social worker, 
not a medical doctor or even a psychologist signs the letter.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Black v. Brown, 10 Vet. App. 279 (1993).  This same social 
worker submitted letters in support of the veteran service 
connection claim for PTSD in December 1996, December 1999, 
and March 2000.  These subsequent documents also do not 
service as probative, competent medical evidence as to a 
diagnosis of PTSD.  Id.

A June 1996 VA PTSD examination report contains a diagnosis 
of dysthymia, chronic and moderate.  The report reflects that 
a VA medical doctor conducted the examination.  Accordingly, 
the diagnosis of dysthymia is probative medical evidence.

A March 1998 letter, from a Behavioral Health Specialists 
private psychologist, to the veteran reflects that the letter 
was written at the veteran's request.  The first three 
paragraphs of the letter reflects the psychologist's concern 
that writing such a letter risked his relationship with the 
veteran if the veteran did not like or agree with what the 
letter contained.  The letter continues to explain the 
criteria for gaining service connection for PTSD and reflects 
that the veteran "appear[ed] to meet all of the diagnostic 
criteria...for PTSD".  The private psychologist's 
acknowledgement of the veteran's desire to obtain service 
connection for PTSD is apparent from the March 1998 letter.  
The private psychologist's concern over his future treatment 
relationship with the veteran is also clear throughout the 
letter written on the veteran's behalf.  These concerns, 
coupled with the private psychologist's carefully worded 
diagnosis of PTSD, lessen the probative value of the March 
1998 letter vis-à-vis a diagnosis of PTSD.

A March 1999 VA PTSD examination report contains a diagnosis 
of dysthymia, chronic and of moderate severity.  The report 
reflects that a VA psychologist conducted the examination.

The evidence of record reflects that in April 1999 the RO 
requested, from the private psychologist who wrote the March 
1998 letter on his behalf, a summary of the veteran's 
treatment.  The private psychologist responded in September 
1999 by resubmitting the December 1998 letter and indicating 
that the veteran had been seen for 50 one-hour individual 
sessions between December 1997 and January 1999.

A September 1999 letter from the Lower Elwha Health Clinic, 
signed by a private medical doctor, reflects that the veteran 
had received treatment at that medical facility beginning in 
November 1995 for depression.  The letter reflects that the 
veteran was seen at the clinic regarding anxiety, depression 
and insomnia, in addition to physical complaints not at issue 
here.  The letter indicates that the veteran told the medical 
doctor of his treatment for PTSD.  The letter does not 
reflect that the medical doctor had given a diagnosis of 
PTSD.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(evidence that is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute competent medical 
evidence).  Accordingly, the September 1999 is not probative 
medical evidence reflecting that the veteran has PTSD 
according to DSM-IV criteria.

The veteran's SSA records, received in April 2000, contain 
psychiatric evidence already discussed above and reflect that 
the veteran had been under disability, according to the 
Social Security Act, since November 1995.  The records 
reflects that the veteran was status post-intestinal surgery, 
had degenerative disc disease of the cervical and lumbar 
spine, two fingers of the right hand were amputated, he had 
traumatic arthritis in both hands, degenerative joint disease 
in both knees, a learning disorder, depression and PTSD.  SSA 
determinations are not binding on VA, and, as such, the 
determination that the veteran's disability picture included 
PTSD for SSA benefits is not binding on VA as to whether the 
veteran has PTSD.  Disability determination concerns for the 
two government agencies differ.  In the instant case, the 
psychiatric evidence used by SSA in its determination has 
been specifically discussed.

The veteran's VA treatment records have been reviewed and 
reflect that he received group therapy for anger management.  
Other VA treatment records, signed by a social work intern, a 
social worker, and a registered nurse, all contain a 
diagnosis of PTSD.  These individuals do not have the 
requisite education and expertise to render medical 
diagnoses.  Group therapy notes signed by a psychologist also 
contain diagnoses of PTSD.  But these records hold little 
probative value, as whether the veteran specifically met the 
DSM-IV criteria are not discussed.  A treatment record signed 
by a VA psychiatrist reflects an impression of PTSD by 
history, which means the psychiatrist was merely transcribing 
what the veteran informed her and she was not offering an 
independent diagnosis.  Accordingly, this record holds not 
probative value as to whether the veteran has PTSD.

Finally, the evidence of record does not reflect that that 
the veteran or his friend, B.H., has the requisite medical 
training or expertise that would render either of their 
opinions competent in this matter.  As layman, neither of 
them is qualified to render opinions as to medical diagnoses, 
etiology or causation.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998).  As such, their respective assertions that the 
veteran has PTSD are not competent medical evidence.
 
In short, the evidence of record does not sustain a diagnosis 
of PTSD according to DSM-IV diagnostic criteria.  While 
evidence has been submitted that contains diagnoses of PTSD, 
this evidence of record had no to very little probative value 
due to the expertise of the examiners.  The most probative 
medical evidence of record reflects that a private medical 
doctor, a VA psychologist, and a VA medical doctor all 
diagnosed the veteran with depression, not PTSD.  While the 
evidence of record did reflect a diagnosis of PTSD from a 
private psychologist, this evidence holds little probative 
value due to the private psychologist's expressed concern 
over his treatment relationship with the veteran.  As such, 
the Board finds that the preponderance of the evidence does 
not reveal that the veteran has PTSD.  Accordingly, service 
connection for PTSD is denied.  See 38 C.F.R. § 3.304(f) 
(2003).  As the preponderance of the evidence is against the 
veteran's service connection claim, the doctrine of 
reasonable doubt is not for application.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2003).
 

ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	C.P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



